     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 1 of 30 Page ID #:215


 1     Todd D. Carpenter (CA 234464)
          tcarpenter@carlsonlynch.com
 2     Brittany C. Casola (CA 306561)
          bcasola@carlsonlynch.com
 3     CARLSON LYNCH LLP
       1350 Columbia St. Ste. 603
 4     San Diego, California 92101
       Tel: (619) 762-1900
 5     Fax: (619) 756-6991
 6     Jeffrey D. Kaliel (CA Bar No. 238293)
          jkaliel@kalielpllc.com
 7     Sophia Goren Gold (CA Bar No. 307971)
          sgold@kalielpllc.com
 8     KALIEL PLLC
       1875 Connecticut Ave., NW, 10th Floor
 9     Washington, D.C. 20009
       Tel: (202) 350-4783
10
       Attorneys for Plaintiff and the Putative Class
11
12                              UNITED STATES DISTRICT COURT

13                            CENTRAL DISTRICT OF CALIFORNIA

14
15     DAVID SPONHEIM, individually and on               Case No. 8:19-cv-00264-JVS-ADS
       behalf of all others similarly situated
16
                                 Plaintiff,              PLAINTIFF’S MEMORANDUM
17                                                       OF POINTS AND AUTHORITIES
             v.                                          IN OPPOSITION TO CITIBANK,
18                                                       N.A.’S MOTION TO COMPEL
       CITIBANK, N.A.,                                   ARBITRATION AND STAY
19                                                       ACTION
                                 Defendant.
20
                                                        Date: June 10, 2019
21                                                      Time: 1:30 p.m.
                                                        Ctrm: 10C
22
23
24
25
26
27
28
                                        -0-
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 2 of 30 Page ID #:216


 1                                          TABLE OF CONTENTS
                                                                                                              Page
 2
         I. INTRODUCTION…………………………………………………………………..1
 3      II. FACTUAL BACKGROUND……………………………………………………….2
       III. ARGUMENT………………………………………………………………………..4
 4
           A. Citibank’s Arbitration Provision is Unenforceable Under McGill v. Citibank, N.A.
 5            Because It Improperly Deprives Consumers of the Right to Seek Public Injunctive
              Relief In Any Forum………………………………………………………………4
 6
                         1. Background: McGill Prohibits Waivers of the Right to Seek Public
 7                           Injunctive Relief…………………………………………………....4
                         2. The Arb. Clause Contains the Type of Waiver Prohibited by
 8
                             McGill………………………………………………………………5
 9               B. Plaintiff Is Not Required to Seek Public Injunctive Relief But Nevertheless
                    Does So…………………………………………………………………...…7
10
                         1. The Relief Plaintiff Seeks is Irrelevant……………………………..7
11                       2. Plaintiff Seeks to Enjoin Citibank from Misrepresenting Its Fee
                             Practices To the Detriment of the Public…………………………...8
12
                         3. Plaintiff May Seek Both Public Injunctive Relief and Damages on
13                           Behalf of a Class……………………………………………………9
                 C. The Federal Arbitration Act Does Not Preempt the McGill Rule………….13
14
                         1. The McGill Rule is Not Preempted by the FAA Because The
15                           Prohibition Against Waiver of the Right to Seek Public Injunctive
                             Relief is a Generally Applicable Contract Defense That Triggers the
16
                             FAA’s “Savings Clause”…………………………………………..15
17                       2. The McGill Rule Does Not Interfere With the Fundamental
                             Attributes of Arbitration…………………………………………..16
18
                         3. The McGill Rule Does Not Effectively Disfavor Arbitration…….21
19                       4. The McGill Rule is in Accord With the United States Supreme
                             Court’s Decision in Italian Colors..................................................22
20
                 D. A Stay Should Be Denied………………………………………………….22
21     IV. CONCLUSION……………………………………………………………………..23
22
23
24
25
26
27
28
                                          i
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 3 of 30 Page ID #:217


 1                                             TABLE OF AUTHORITIES
       Cases
 2
       Adkins v. Comcast Corp.,
 3       2018 WL 4846548 (N.D. Cal. Feb. 15, 2018).........................................................13, 14
 4     Am. Cent. E. Tex. Gas Co. v. Union Pac. Res. Grp., Inc.,
        93 F. App’x 1, 11 (5th Cir. 2004) ................................................................................ 19
 5
       American Express Co. v. Italian Colors Restaurant,
 6      570 U.S. 228 (2013) ..............................................................................................passim
 7     AT&T Mobility, Inc. v. Concepcion,
 8      563 U.S. 333 (2011) ..............................................................................................passim

 9     Biller v. Toyota Motor Co.,
         668 F.3d 655 (9th Cir. 2012) ....................................................................................... 18
10
       Blair v. Rent-A-Ctr., Inc.,
11       2017 WL 4805577 (N.D. Cal. Oct. 25, 2017).........................................................14, 21
12     California v. Am. Stores Co.,
         495 U.S. 271 (1990) .................................................................................................... 19
13
       Cardenas v. AmeriCredit Fin. Servs.,
14      2010 WL 3619851 (N.D. Cal. Sep. 13, 2010) ..........................................................9, 10
15     Cheverez v. Plains All Am. Pipeline, LP
16      2016 WL 4942328 (C.D. Cal. Feb. 25, 2016) ...............................................................10
       Circuit City Stores, Inc. v. Najd,
17
         294 F.3d 1104 (9th Cir. 2002) ..................................................................................... 18
18     Coast Plaza Doctors Hosp. v. Blue Cross of California,
19      83 Cal. App. 4th 677 (Sept. 7, 2000).............................................................................10
20     Coker v. JPMorgan Chase Bank, N.A.,
        364 P.3d 176 (Cal. 2016).............................................................................................. 16
21
       Croucier v. Credit One Bank, N.A.,
22       2018 WL 2836889 (S.D. Cal. June 11, 2018).............................................................. 11
23     Ergobilt, Inc. v. Neutral Posture Ergonomics, Inc.,
         2002 WL 1489521 (N.D. Tex. July 9, 2002) ............................................................... 19
24
       Farrow v. Fujitsu Am., Inc.,
25       37 F. Supp. 3d 1115 (N.D. Cal. 2014) ........................................................................ 23
26     Ferguson v. Corinthian Colleges, Inc.,
27       733 F.3d 928 (9th Cir. 2013), ............................................................................ 2, 18, 21

28
                                          ii
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 4 of 30 Page ID #:218


 1     Ferguson v. Corinthian Colleges,
 2       2012 WL 27622 (C.D. Cal. Jan. 5, 2012).................................................................... 10

 3     Hemmings v. Tidyman’s Inc.,
        285 F.3d 1174 (9th Cir. 2002) ................................................................................. 5, 12
 4
       In re Marriage of Fell,
 5       55 Cal. App. 4th 1058 (Cal. Ct. App. 1997)..................................................................16
 6     Iskanian v. CLS Transportation Los Angeles LLC,
         327 P.3d 129 (2014).................................................................................................14, 21
 7
       Johnson v. JP Morgan Chase Bank, N.A.,
 8       2018 WL 4726042 (C.D. Cal. Sept. 18, 2018) .............................................................11
 9     Kilgore v. Keybank, Nat'l Ass'n,
10       718 F.3d 1052 (9th Cir. 2013) ..................................................................................... 10
       League of Residential Neighborhood Advocates v. City of Los Angeles,
11
         486 F.3d 1052 (9th Cir. 2007) ..................................................................................... 16
12     Lee v. Postmates, Inc.,
13       2018 WL 4961802 (N.D. Cal. Oct. 15, 2018)................................................... 17, 18, 19
14     Little v. Auto Stiegler, Inc.,
         63 P.3d 99 (Cal. 2003) ................................................................................................. 16
15
       Marmet Health Care Ctr., Inc. v. Brown,
16      565 U.S. 530 (2012) ..................................................................................................... 21
17     Mary R. v. B. & R. Corp.,
        149 Cal. App. 3d 308 (Cal. Ct. App. 1983) ................................................................. 16
18
       McArdle v. AT&T Mobility, Inc.,
19      2017 WL 4354998 (N.D. Cal. Oct. 2, 2017)..........................................................passim
20     McGill v. Citibank, N.A.,
21       393 P.3d 85 (Cal. 2017).........................................................................................passim
       Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
22
        473 U.S. 614 (1985) .........................................................................................13, 18, 22
23     Nghiem v. NEC Electronic, Inc.,
24      25 F.3d 1437 (9th Cir. 1994) ....................................................................................... 18
25     Prima Paint Corp. v. Flood & Conklin Mfg. Co.,
         388 U.S. 395 n.12 (1967) ..............................................................................................12
26
       Rappley v. Portfolio Recovery Assocs., LLC,
27      2017 WL 3835259 (C.D. Cal. Aug. 24, 2017).............................................................. 11
28
                                         iii
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 5 of 30 Page ID #:219


 1     Rent-A-Center West, Inc. v. Jackson,
 2       561 U.S. 63 (2010) ..................................................................................................13, 15

 3     Roberts v. AT&T Mobility, LLC,
        2018 WL 1317346 (N.D. Cal. Mar. 14, 2018) .......................................................passim
 4
       Sakkab v. Luxottica Retail N. Am., Inc.,
 5       803 F.3d 425 (9th Cir. 2015) .................................................................................passim
 6     Saturday Evening Post Co. v. Rumbleseat Press, Inc.,
         816 F.2d 1191 (7th Cir. 1987) ..................................................................................... 19
 7
       Shearson/American Express, Inc. v. McMahon,
 8       482 U.S. 220 (1987) ......................................................................................................18
 9     Simula, Inc. v. Autoliv, Inc.,
10       175 F.3d 716 (9th Cir. 1999) ....................................................................................... 18
       Sparling v. Hoffman Constr. Co.,
11
         864 F.2d 635 (9th Cir. 1988) ....................................................................................... 23
12     Tillage v. Comcast,
13       No. 17-C-6477 (N.D. Cal. Feb. 15, 2018) .................................................................... 14
14     Wallace v. Wells Fargo Bank, N.A.,
         (Cal. Sup. Ct. Aug. 7, 2018)........................................................................................ ..7
15
       Whole Space Indus., Ltd. v. Lewis Hyman, Inc.,
16       2010 WL 11549574 (C.D. Cal. Aug. 2, 2010)............................................................. 23
17     Wright v. Sirius XM Radio Inc.,
        2017 WL 4676580 (C.D. Cal. June 1, 2017) ..........................................................11, 12
18
       Statutes
19
       9 U.S.C. § 2 ................................................................................................................12, 13
20
       9 U.S.C. § 3 ..................................................................................................................... 23
21     Cal. Lab. Code § 2698 ..................................................................................................... 14
22     Cal. Civ. Code § 3513.........................................................................................5, 7, 13, 16
23     Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 ...........................................1, 3
24
25
26
27
28
                                         iv
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 6 of 30 Page ID #:220


 1           Plaintiff David Sponheim (“Sponheim”), on behalf of himself and all persons
 2     similarly situated, hereby opposes Defendant Citibank, N.A.’s (“Citibank”) motion to
 3     compel arbitration and stay the action, (Dkt. No. 13), and responds as follows:
 4      I.   INTRODUCTION
 5           Citibank seeks to compel Sponheim to arbitrate his claims. The trouble is that the
 6     arbitration clause (“Arb. Clause”) contained in Citibank’s Client Manual Consumer
 7     Accounts and Addendum (the “Account Agreement”) is invalid and unenforceable under
 8     California law. The Arb. Clause requires Sponheim to arbitrate all claims, but then also
 9     prohibits the arbitrator from awarding injunctive relief for the benefit of others who are not
10     parties to the arbitration proceedings. As a result, Sponheim is precluded from bringing
11     claims for public injunctive relief in any forum, including in arbitration. Thus, the Arb.
12     Clause violates the California Supreme Court’s decision in McGill v. Citibank, N.A., 393
13     P.3d 85 (Cal. 2017), which held that contracts that deprive individuals of the right to seek
14     public injunctive relief in any forum are void and unenforceable.
15           Citibank first argues that Sponheim’s Complaint, (Dkt. No. 1, the “Complaint” or
16     “Comp.”), does not actually seek public injunctive relief, but this argument fails. In his
17     Complaint, Sponheim seeks an injunction on behalf of the general public to protect all
18     California consumers eligible to open a consumer checking account from Citibank’s
19     misrepresentations regarding the true nature and assessment of its Foreign Exchange Fees
20     made in its publicly available marketing and account documents. (Comp. ¶ 64, and Prayer
21     for Relief section (i).) “The general public relies on representations in these documents in
22     making important financial decisions regarding within whom they would like to open a
23     checking account.” (Id. ¶ 8.) It is well established under California law that injunctive relief
24     pursuant to the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq.,
25     is relief that primarily benefits the public—i.e., public injunctive relief. Thus, Citibank
26     cannot dispute that Sponheim seeks injunctive relief on behalf of the public.
27
28
                                          1
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 7 of 30 Page ID #:221


 1            Lastly, Citibank argues that McGill is preempted, but that argument also fails. The
 2     McGill rule expresses no preference for litigation over arbitration, requiring only that
 3     contracts allow signatories to pursue public injunctive relief in some forum, whether
 4     arbitral or judicial. McGill is thus a “generally applicable contract defense” that falls within
 5     the savings clause of the Federal Arbitration Act (“FAA”). See e.g., McArdle v. AT&T
 6     Mobility, Inc., No. 09-cv-01117-CW, 2017 WL 4354998, at *3–4 (N.D. Cal. Oct. 2, 2017);
 7     see also Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015) (quoting
 8     AT&T Mobility, Inc. v. Concepcion, 563 U.S. 333, 339 (2011). Likewise, since public
 9     injunctive relief is perfectly capable of being resolved in arbitration with no additional
10     formal procedures, c.f. Ferguson v. Corinthian Colleges, Inc., 733 F.3d 928, 937 (9th Cir.
11     2013), the neutral rule articulated in McGill does not conflict with the FAA’s purposes, see
12     Sakkab, 803 F.3d at 433–39. McGill reflects precisely the type of rule that the Supreme
13     Court has recognized is not preempted by the FAA. See American Express Co. v. Italian
14     Colors Restaurant, 570 U.S. 228 (2013) (stating that the FAA does not require the
15     enforcement of agreements that “forbid the assertion of certain statutory rights” or
16     “eliminat[e] . . . [the] right to pursue [a] statutory remedy”). McGill is therefore consistent
17     with the FAA, not preempted by it.
18            Finally, because Citibank’s motion to compel arbitration should be denied, its
19     request to stay the proceedings pending the outcome of arbitration should be denied as
20     moot. For these reasons, and the reasons discussed below, Citibank’s motion should be
21     denied in its entirety.
22     II.    FACTUAL BACKGROUND
23            This putative class action arises out of Citibank’s deceptive assessment of Foreign
24     Exchange Fees made in conjunction with online purchase transactions initiated within the
25     United States. (See generally Comp.) Citibank’s Account Agreement, the publicly-
26     available documents governing all deposit accounts, set forth that accountholders will be
27     charged a 3.00% Foreign Exchange Fee on all foreign transactions made outside of the
28
                                          2
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 8 of 30 Page ID #:222


 1     United States. (Id. ¶¶ 3, 22–23; see also Exhibit 1 to the Comp., p. 51.) Reasonable
 2     consumers interpret this disclosure to mean they will never be charged a Foreign Exchange
 3     Fee unless they make a debit card transaction while they are physically outside of the
 4     United States. (Id. ¶ 24.) In reality, however, and in an effort to maximize revenue,
 5     Citibank breaches this contractual provision and offends reasonable consumers’
 6     expectations by assessing Foreign Exchange Fees on transactions made by consumers on
 7     computer terminals located within the United States. (Id. ¶¶ 12, 33–36.)
 8           Plaintiff David Sponheim fell victim to this fraudulent practice on or about March
 9     15, 2018 when he utilized his Citibank debit card to make a purchase online from a Canada-
10     based retailer, while he was physically present at his residence located in Los Alamitos,
11     California. (Id. ¶ 31.) Plaintiff was surprised to learn that Citibank had assessed him a
12     Foreign Exchange Fee for his purchase, despite making such purchase while he was
13     physically present in the United States. (Id. ¶ 32.)
14           Citibank’s account disclosures failed to adequately inform Plaintiff, other
15     accountholders, and the general public that the a Foreign Exchange Fee could be imposed
16     on them even if they were to engage in an online transaction from the United States with a
17     foreign merchant. (Id. ¶ 29.) Citibank’s misrepresentations about the true nature and
18     assessment of Citibank’s Foreign Exchange Fees, as set forth in their publicly-available
19     marketing materials, impede members of the general public from making important
20     decisions regarding who to bank with and what transactions to make, thereby, making
21     public injunctive relief a necessary remedy. (Id. ¶ 30.)
22           Based on these fraudulent practices, Plaintiff filed his class action complaint on
23     February 11, 2019, alleging a (1) breach of contract, including the covenant of good faith
24     and fair dealing, on behalf of himself and a California class of Citibank checking account
25     holders who similarly incurred a Foreign Exchange Fee, and a (2) claim under the Unfair
26     Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. on behalf of himself,
27     the general public, and the California class. (See Dkt. No. 1.) In addition to seeking
28
                                          3
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
     Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 9 of 30 Page ID #:223


 1     restitution of all wrongfully obtained fees, Plaintiff seeks the entry of a public injunction
 2     prohibiting Citibank from continuing to misrepresent the true nature, amount, and
 3     assessment of Foreign Exchange Fees to its customers, as advertised in its publicly
 4     available documents and marketing materials. (Id. at Prayer for Relief.)
 5           In an effort to defeat Plaintiff’s claim for public injunctive relief, Citibank hereby
 6     moves to compel arbitration—where such public injunctive relief cannot be maintained
 7     pursuant to the terms of its Arb. Clause.
 8 III.      ARGUMENT
 9              A.     Citibank’s Arbitration Provision is Unenforceable Under McGill v.
                       Citibank, N.A. Because It Improperly Deprives Consumers of the
10
                       Right to Seek Public Injunctive Relief In Any Forum
11
             Citibank’s Motion to Compel Arbitration must be denied because its Arb. Clause
12
       unlawfully deprives consumers of the right to seek public injunctive relief in any forum—
13
       whether in court or in arbitration—which is in violation of McGill v. Citibank, N.A., 393
14
       P.3d 85 (Cal. 2017), the Supreme Court of California’s opinion reviewing this Defendant’s
15
       own arbitration provision.
16
                         1.     Background: McGill Prohibits Waivers of the Right to Seek
17
                                Public Injunctive Relief.
18
             In McGill, the Supreme Court of California unanimously held that a contract cannot
19
       waive the right of a consumer to bring claims for public injunctive relief in any forum,
20
       which is relief that “has the primary purpose and effect of prohibiting unlawful acts that
21
       threaten future injury to the general public.” 393 P.3d at 90. The issue decided in McGill
22
       was whether an arbitration provision “is valid and enforceable insofar as it purports to
23
       waive [plaintiff]’s right to seek public injunctive relief in any forum.” Id. (emphasis in
24
       original). In McGill, the same defendant here, Citibank, sought to enforce a mandatory
25
       arbitration clause contained in its account agreement, which (like here) barred parties from
26
       seeking any relief in court and prohibited them from pursuing claims for public injunctive
27
       relief in arbitration. This meant that the agreement prohibited parties from seeking public
28
                                          4
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 10 of 30 Page ID #:224


 1   injunctive relief in any forum, effectively waiving the right to seek such relief at all. After
 2   finding the complaint sought public injunctive relief, and that such relief was available
 3   under California’s Consumer Legal Remedies Act (“CLRA”), Unfair Competition Law
 4   (“UCL”), and False Advertising Law (“FAL”), the California Supreme Court concluded
 5   any contract that waives the right to seek public injunctive relief is invalid and
 6   unenforceable under California law. Id. at 91–93. This statement of California law binds
 7   this Court. See Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1203 (9th Cir. 2002) (“In
 8   interpreting state law, federal courts are bound by the pronouncements of the state’s highest
 9   court”).
10         The California Supreme Court relied on California Civil Code § 3513 which
11   provides that “a law established for a public reason cannot be contravened by a private
12   agreement.” Because the relief available under the UCL, the CLRA, and the FAL is
13   “primarily for the benefit of the general public,” any waiver of the right to seek public
14   injunctive relief under those statutes “would seriously compromise the public purposes the
15   statutes were intended to serve.” McGill, 393 P.3d at 94.
16         Accordingly, the waiver of the right to seek such relief found in Citibank’s
17   arbitration provision was deemed invalid and unenforceable. See id.
18                     2.     The Arb. Clause Contains the Type of Waiver Prohibited by
                              McGill.
19
           Citibank’s Arb. Clause contains precisely the type of waiver McGill prohibits. The
20
     Arb. Clause in Citibank’s Client Manual Consumer Accounts requires:
21
22
           [A]ll Disputes are subject to arbitration no matter what legal theory they are
23         based on or what remedy (damages, or injunctive or declaratory relief) they
           seek, including claims based on contract, tort (including intentional tort),
24
           fraud, agency, your or our negligence, statutory or regulatory provisions, or
25         any other sources of law; claims made as counterclaims, cross-claims, third
           party claims, interpleaders or otherwise; claims made regarding past, present
26
           or future conduct; and claims made independently or with other claims.
27         …
28
                                        5
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 11 of 30 Page ID #:225


 1         Disputes brought as part of a class action, private attorney general or other
           representative action can be arbitrated only on an individual basis. The
 2
           arbitrator has no authority to arbitrate any claim on a class representative basis
 3         and may award relief only on an individual basis.
           …
 4
           An arbitration award shall decide the rights and obligations only of the parties
 5         named in the arbitration, and shall not have any bearing on any other person
           or dispute.
 6
 7   (Comp., Ex. 1 at 47–48.) Citibank does not deny that the Arb. Clause bars its customers
 8   from seeking public injunctive relief. Because Plaintiff must bring all of his disputes
 9   related to the account agreement in arbitration, including those related to public injunctive
10   relief, and the Arb. Clause also prohibits Plaintiff from raising such public injunctive relief
11   claims in arbitration, Citibank’s Arb. Clause prohibits Plaintiff’s ability to seek public
12   injunctive relief anywhere; the prohibition on bringing any “Disputes” to court, combined
13   with the waiver language in the Arb. Clause regarding the seeking of injunctive relief on
14   behalf of any other person not privy to the agreement, “has the primary purpose and effect
15   of prohibiting unlawful acts that threaten future injury to the general public.” McGill, 393
16   P.3d at 87. Therefore, Citibank’s Arb. Clause is void and unenforceable under California
17   law pursuant to McGill because it deprives Plaintiff the right to seek public injunctive relief
18   in any forum.
19         The Arb. Clause’s language is akin to the arbitration clause recently invalidated in
20   the Northern District in Roberts v. AT&T Mobility, LLC, No. 15-CV-03418-EMC, 2018
21   WL 1317346 (N.D. Cal. Mar. 14, 2018). In Roberts, the arbitration clause sent “all disputes
22   and claims between us” to arbitration. Roberts, 2018 WL 1317346 at *8.                 This is
23   substantively similar to the Arb. Clause’s broad definition of what encompasses “all
24   Disputes,” as quoted above. The Roberts arbitration clause further stated: “The arbitrator
25   may award declaratory or injunctive relief only in favor of the individual party seeking
26   relief and only to the extent necessary to provide relief warranted by that party’s individual
27   claim.” Id. (emphasis added). As noted above, the same language exists here.
28
                                        6
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 12 of 30 Page ID #:226


 1         Accordingly, this Court should follow its sister court in Roberts and invalidate
 2   Citibank’s Arb. Clause.
 3            B.     Plaintiff is Not Required to Seek Public Injunctive Relief But
                     Nevertheless Does So
 4
           Citibank concedes its Arb. Clause provision expressly bars Plaintiff from seeking
 5
     public injunctive relief in any forum. Nonetheless, Citibank argues its arbitration provision
 6
     is still enforceable because the injunctive relief Plaintiff seeks is purportedly not on behalf
 7
     of the general public. (Deft. Br. at 10.) Citibank’s last-ditch effort to save its unenforceable
 8
     Arb. Clause fails. As an initial matter, the type of relief Plaintiff seeks is a red herring: if
 9
     Citibank’s Arb. Clause violates McGill, it is unenforceable. Period. But even assuming
10
     such an inquiry were relevant, Plaintiff plainly seeks pubic injunctive relief. “Public
11
     injunctive relief” is relief that “has the primary purpose and effect of prohibiting unlawful
12
     acts that threaten future injury to the general public.” McGill, 393 P.3d at 87. Here, Plaintiff
13
     seeks an injunction on behalf of the general public to protect all California consumers
14
     eligible to open a consumer checking account from Citibank’s market-distorting deception
15
     in publicly available marketing and account documents. Plaintiff therefore seeks public
16
     injunctive relief.
17                        1.   The Relief Plaintiff Seeks is Irrelevant
18         The question of whether or not Plaintiff seeks “public injunctive relief” is irrelevant.
19   If Defendant’s arbitration provision violates Civ. Code § 3513, there is no valid agreement
20   to arbitrate and this Court may not compel arbitration regardless of the relief Plaintiff seeks.
21   See Exhibit A, Wallace v. Wells Fargo Bank, N.A., No. 2017-1-CV-31775 (Cal. Sup. Ct.
22   Aug. 7, 2018) Order Denying Defendant’s Motion to Compel Arbitration, at p. 5.
23         Citibank’s citation to McGovern v. U.S. Bank N.A., No. 18-CV-1794-CAB-LL, 2019
24   WL 329537, at *4 (S.D. Cal. Jan. 25, 2019) in support of this aspect of its argument is
25   misleading. Indeed, the court in McGovern was unpersuaded that a “plaintiff’s failure to
26
27
28
                                        7
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 13 of 30 Page ID #:227


 1   seek public injunctive relief necessarily renders McGill inapplicable.”1 Id. at *5. The court
 2   pointed out that previous courts considering the issue had failed to explain “why the
 3   question of whether an arbitration agreement is null and void based on McGill depends on
 4   the form of relief sought by a plaintiff.” Id. In sum, because Citibank concedes its Arb.
 5   Clause runs contrary to McGill, its Arb. Clause is unenforceable irrespective of the relief
 6   Plaintiff seeks.
 7
                        2.    Plaintiff Seeks to Enjoin Citibank From Misrepresenting Its
 8                            Fee Practices To the Detriment of the Public.
 9           Nevertheless, Plaintiff does in fact seek public injunctive relief. Plaintiff brings this
10   case, in part, to enjoin Citibank from misleading the public about its fee practices. To that
11   end, Plaintiff seeks, “An order on behalf of the general public enjoining CITI from
12   continuing to misrepresent its Foreign Exchange Fee policies in its publicly available
13   documents and marketing materials, such as its ‘Client Manual’ and ‘Addendum.’”
14   (Compl. at 15 (“Prayer for Relief”).) Because this injunctive relief would benefit the public
15   at large (current Citibank customers and California consumers eligible to open Citibank
16   accounts), Citibank’s assertions that Sponheim is not seeking public injunctive relief must
17   fail.
18           Citibank misleadingly and deceptively misrepresents and omits material facts
19   pertaining to its fee practices in publicly-available account documents. (Id. at ¶¶ 8-12.)
20   Specifically, Citibank misrepresents its Foreign Exchange Fee policies in its Client Manual
21   and Addendum, both of which are publicly available. (Id. ¶¶ 8, 62.) These documents
22   mislead the general public and existing accountholders alike. (See id.) Sponheim seeks
23   injunctive relief because members of the public considering opening a bank account have
24   the right to accurate information regarding the potential fees. (Id. at ¶ 12.) Indeed, fees
25
26
     1
      McGovern ultimately held the McGill decision was preempted. For the reasons
27
     discussed in the following section, Plaintiff disagrees with McGovern’s ultimate
28   conclusion on preemption.
                                                   8
              PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                       AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 14 of 30 Page ID #:228


 1   are one of the most important factors that consumers take into account when deciding
 2   which financial institution to bank with. (Id. at ¶ 10.)
 3            For these reasons, Citibank is simply wrong when it asserts that the “primary
 4   purpose” of Plaintiff’s suit is to seek redress for his own injuries. (See Deft. Br. at 11.)
 5   Plaintiff alleges “the general public are likely to be deceived such that public injunctive
 6   relief is warranted.” (Id. at ¶ 62.) Plaintiff is seeking injunctive relief that would end those
 7   unfair and deceptive practices. In sum, because Plaintiff seeks to stop the dissemination of
 8   misleading account documents, which affects all individuals who may open a checking
 9   account, the remedy is “public injunctive relief” as defined by McGill, 393 P.3d at 89.
10                    3.      Plaintiff May Seek Both Public Injunctive Relief and
                              Damages on Behalf of a Class.
11
              Citibank argues the relief Plaintiff seeks would only benefit a “limited class” rather
12
     than the public. But as explained in the previous section, preventing Citibank from
13
     continuing to misrepresent its fee policies benefits more than just the putative class
14
     members—it benefits the California public. Moreover, Plaintiff’s claim for damages does
15
     not undermine or conflict with his claim for injunctive relief. The two remedies are not
16
     mutually exclusive. Indeed, the Northern District of California has previously considered
17
     and rejected the argument that the relief sought was not public because it “only” benefitted
18
     the putative class, noting that if that were true, a UCL claim for injunctive relief would
19
     never be considered a public injunction because the scope would always be defined by the
20
     class.
21
22            [I]t is evident that the relief being sought is not limited to Plaintiffs
              individually, but rather, extends to members of the public impacted by
23            AmeriCredit's allegedly unfair business practices. Indeed, under
24            AmeriCredit's reasoning, a UCL claim for injunctive relief would never be
              considered an injunction for the benefit of the public because the scope of
25            relief would always be defined by the class. The Court is aware of no authority
26            to support such an expansive proposition of law.
     Cardenas v. AmeriCredit Fin. Servs., 2010 WL 3619851, at *9 (N.D. Cal. Sep. 13, 2010).
27
28
                                        9
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 15 of 30 Page ID #:229


 1         Citibank’s attempt to cabin public injunctive relief into a small subset of UCL claims
 2   fails. Indeed, consistent with the public purpose of that statute, California courts generally
 3   interpret claims for public injunctive relief broadly. See, e.g., id., (plaintiffs’ request for an
 4   injunction preventing defendant from issuing defective notices to consumers constituted
 5   claim for public injunctive relief); Ferguson v. Corinthian Colleges, No. SACV 11-0127
 6   DOC, 2012 WL 27622, at *4 (C.D. Cal. Jan. 5, 2012) (emphasis in original) (plaintiff’s
 7   claims seeking “to prevent Defendants from deceiving vulnerable consumers … about what
 8   it means to enroll at one of Defendants’ institutions, namely, the true cost of attendance
 9   …” were claims for public injunctive relief, in part because “these claims, by definition,
10   seek to protect future students”); Coast Plaza Doctors Hosp. v. Blue Cross of California,
11   83 Cal. App. 4th 677, 691–92 (2000), as modified (Sept. 7, 2000) (“a claim for injunctive
12   relief under [the UCL] is brought by a plaintiff acting in the capacity as a private attorney
13   general … ‘Coast Plaza seeks an injunction prohibiting Blue Cross from providing
14   reimbursement rates at unreasonable and anti-competitive levels.’ Such relief would
15   certainly constitute a public injunctive remedy…”). In fact, false advertising claims are just
16   one of the many types of claims that can support a request for public injunctive relief. See,
17   e.g., Cheverez v. Plains All Am. Pipeline, LP, 2016 WL 4942328, at *4 (C.D. Cal. Feb. 25,
18   2016) (“Plaintiffs also request other appropriate injunctive relief including public
19   injunctive relief. For example, Plaintiffs request an order requiring Defendants to restore
20   fisheries impacted by the spill and … an order requiring Defendants to operate their
21   pipelines in such a way to ensure no further spills and resulting loss of jobs”). Though
22   requests for public injunctive relief can arise from a variety of harmful and/or deceptive
23   practices, the one thing all public injunctive relief claims have in common is “the primary
24   purpose and effect of prohibiting unlawful acts that threaten future injury to the general
25   public.” McGill, 2 Cal.5th at 951.
26         The cases Citibank cites to the contrary are inapposite. For example, Citibank
27   incorrectly cites Kilgore v. KeyBank, Nat’l Ass’n, which predates McGill and considers
28
                                       10
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 16 of 30 Page ID #:230


 1   “the Broughton-Cruz rule”—which McGill explicitly did not address. 718 F.3d 1052, 1060
 2   (9th Cir. 2013). Kilgore did not explore what is and what is not public injunctive relief.
 3   There was no need to, as the injunctive relief sought would have only benefited 120 class
 4   members, and the defendant had completely withdrawn from the industry in question, so
 5   the prospective injunction “relate[d] only to past harms suffered by members of the limited
 6   putative class.” Id. at 1061. Unlike Kilgore, the injunctive relief class involves all
 7   prospective accountholders who are members of the general public and seeks to enjoin an
 8   ongoing practice.
 9
           Citibank also relies on Johnson v. JP Morgan Chase Bank, N.A., No. EDCV 17-
10
     2477 JGB (SPx), 2018 WL 4726042 (C.D. Cal. Sept. 18, 2018), and Wright v. Sirius XM
11
     Radio Inc., No. SACV 16-01688, 2017 WL 4676580 (C.D. Cal. June 1, 2017), but these
12
     cases are unpersuasive to the extent they conflict with McGill.              They are also
13
     distinguishable on their facts.
14
           In Wright, the alleged unfair practices solely affected existing Sirius XM customers.
15
     Additionally, the complaint only tangentially made vague, generalized allegations of
16
     misrepresentation. 2017 WL 4676580 at *27-28. In contrast, here, the Complaint clearly
17
     articulates how Citibank’s deceptive practices affect both existing customers and the public
18
     at large who may be deciding with whom to bank. And in Johnson, the court found that
19
     “the only individuals who would theoretically benefit from an injunction: were those under
20
     contract, not the ‘public at large.’” Id. at *7. This is also not true here, as the prayer for
21
     public injunctive relief is based on deceptions to the general public in publicly available
22
     account documents, and the complaint (and this brief) explain that the injunctive relief
23
     requested is for the benefit of the general public.2
24
25
     2
       Citibank’s cites additional cases are likewise inapposite. Croucier v. Credit One Bank,
26   N.A., No. 18cv20-MMA, 2018 WL 2836889, at *5 (S.D. Cal. June 11, 2018), regarded the
     unlawful conduct of over 100 calls directed to the plaintiff, and not other individuals or the
27   public at large. In Rappley v. Portfolio Recovery Assocs., LLC, No. EDCV 17-108 JGB
     (SPx), 2017 WL 3835259, at *6 (C.D. Cal. Aug. 24, 2017), the plaintiff likewise sought
28   relief on behalf of a specific subgroup whose debt had already been purchased by defendant
                                                  11
                PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                         AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 17 of 30 Page ID #:231


 1         Further, to the extent that Johnson and Wright are contrary to the holdings of McGill
 2   (and the caselaw it relied on) in defining public injunctive relief, the California Supreme
 3   Court’s interpretation of its own statute must control. See Hemmings v. Tidyman’s Inc.,
 4   285 F.3d 1174, 1203 (9th Cir. 2002) (“In interpreting state law, federal courts are bound
 5   by the pronouncements of the state’s highest court.”). While Citibank would like to shirk
 6   any accountability for its actions and the resultant negative effect on accountholders, the
 7   banking industry, and the public at large, California law is clear that consumer protection
 8   actions to stop such wrongful actions do indeed seek public injunctive relief. See McGill,
 9   2 Cal.5th at 957 (“we disagree with Citibank that McGill has failed adequately to . . .
10   explain how the public at large would benefit from [the injunctive] relief.”).
11
              C.     The Federal Arbitration Act Does Not Preempt the McGill Rule
12
13         Unable to avoid McGill, Citibank must rely on preemption. But the FAA does not
14   preempt or otherwise invalidate the McGill rule, which is a generally applicable contract
15   defense that does not interfere with the fundamental attributes of arbitration. While the
16   FAA requires courts to “place arbitration agreements on equal footing with other
17   contracts,” see AT&T Mobility, Inc. v. Concepcion, 563 U.S. 333, 339 (2011), it was
18   designed “to make arbitration agreements as enforceable as other contracts, but not more
19   so,” Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 n.12 (1967). By
20   its own terms, the FAA “permits arbitration agreements to be declared unenforceable upon
21   such grounds as exist at law or inequity for the revocation of any contract.” Concepcion,
22   563 U.S. at 339 (quoting 9 U.S.C. § 2). This language, often referred to as the savings
23   clause, permits agreements to arbitrate to be invalidated by “generally applicable contract
24   defenses, such as fraud, duress, or unconscionability.” Id. at 339. The McGill rule, which
25
26
27
     and were harmed by unlawful debt collection practices, rather than here, where the
28   injunctive relief is sought to keep Citibank from deceiving the general public.
                                                   12
               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                        AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 18 of 30 Page ID #:232


 1   articulates a generally applicable contract defense under California law, falls squarely
 2   within the ambit of the savings clause.
 3         The FAA does not preempt McGill. The FAA may preempt state law in only two
 4   limited circumstances: (1) when a contract defense is not “generally applicable,” i.e., it
 5   singles out arbitration agreements for special treatment, or (2) when it “conflicts with the
 6   FAA’s objectives” even if it is a generally applicable contract defense. See Sakkab v.
 7   Luxottica Retail N. Am., Inc., 803 F.3d 425, 433–440 (9th Cir. 2015) (quoting Concepcion,
 8   563 U.S. at 339. Neither circumstance is present here.
 9         Indeed, McGill itself considered and rejected arguments that the FAA would
10   preempt its ruling. McGill, 363 P.3d at 94–98; see also Adkins v. Comcast Corp., No 16-
11   cv-05969-VC, 2018 WL 4846548, at *1 (N.D. Cal. Feb. 15, 2018) (“To the extent that
12   Comcast argues the McGill rule is preempted by the [FAA], McGill itself explains why it
13   is not.”). McGill explained that its holding was not preempted under U.S. Supreme Court
14   precedent holding that arbitration agreements, like other contracts, “may be invalidated by
15   ‘generally applicable contract defenses, such as fraud, duress, or unconscionability.”
16   McGill, 363 P.3d at 94 (quoting Rent-A-Center West, Inc. v. Jackson, 561 U.S. 63, 68
17   (2010)); see also 9 U.S.C. § 2 (stating that written arbitration agreements are enforceable
18   “save upon such grounds as exist at law or in equity for the revocation of any contract”).
19   Since California Code § 3513 is a generally applicable basis for revocation of a contract, it
20   fell within the FAA’s savings clause. McGill, 363 P.3d at 94–98. The court supported this
21   holding by observing that the rule is consistent with U.S. Supreme Court authority stating
22   that “by agreeing to arbitrate a statutory claim, a party does not forgo the substantive rights
23   afforded by the statute; it only submits to their resolution in an arbitral, rather than judicial
24   forum.” McGill, 393 P.3d at 95 (quoting Mitsubishi Motors Corp. v. Soler Chrysler-
25   Plymouth, Inc., 473 U.S. 614, 628 (1985). The court also concluded that the rule was
26   consistent with Concepcion’s statement that the FAA “permits agreements to arbitrate to
27
28
                                       13
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 19 of 30 Page ID #:233


 1   be invalidated by ‘generally applicable contract defenses’ under state law.” McGill, 393
 2   P.3d at 96.
 3         Several district courts have aptly held that McGill is not preempted because it is a
 4   generally applicable contract defense that is not hostile to arbitration and does not interfere
 5   with the fundamental attributes of arbitration. See McArdle v. AT&T Mobility, LLC, No.
 6   09-cv-01117-CW, 2017 WL 4354998, at *3–4 (N.D. Cal. Oct. 2, 2017); see also Adkins,
 7   2018 WL 4846548, at *1; Roberts, 2018 WL 1317346, at *6–7; Tillage v. Comcast, No.
 8   17-C-6477 (N.D. Cal. Feb. 15, 2018) (Dkt. No. 37) (attached hereto as Exhibit B); Blair v.
 9   Rent-A-Car, Inc., No. C 17-02335 WHA, 2017 WL 4805577, at *4–5 (N.D. Cal. Oct. 25,
10   2017). McArdle and Roberts relied primarily on Sakkab, in which the Ninth Circuit held
11   that a state law rule prohibiting the waiver of certain substantive rights passes muster under
12   Concepcion and is not preempted by the FAA if (1) the rule is a generally applicable
13   contract defense, (2) the rule is not hostile to arbitration, and (3) the rule does not interfere
14   with any of the fundamental attributes of arbitration or require the adoption of formal
15   procedures akin to a class action. See McArdle, 2017 WL 4354998, at *3–4 (citing Sakkab,
16   803 F.3d at 432–39). Sakkab considered whether the so-called Iskanian rule, which bars
17   the waiver of representative claims under the Private Attorney Generals Act of 2004
18   (“PAGA”), Cal. Lab. Code § 2698, et seq., was compatible with the FAA. See Sakkab, 803
19   F.3d at 432–39. See also Iskanian v. CLS Transportation Los Angeles, LLC, 327 P.3d 129
20   (2014). Since the Iskanian rule meets each of these requirements set forth in Sakkab, the
21   Ninth Circuit concluded that the FAA did not preempt that rule.
22         McArdle and Roberts correctly held that Sakkab’s analysis applied to McGill “with
23   equal force.” McArdle, 2017 WL 435998, at *4. See also Roberts, 2018 WL 1317346, at
24   *6 (“The Court agrees with Judge Wilken’s preemption analysis in McArdle and
25   accordingly holds that the Ninth Circuit’s reasoning in Sakkab is applicable to the instant
26   case.”). As those courts recognized, the McGill rule complies with the requirements
27   articulated in Sakkab.
28
                                       14
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 20 of 30 Page ID #:234


 1         The FAA does not require the enforcement of otherwise unenforceable contract
 2   provisions simply because they have been inserted into an arbitration provision. And the
 3   McGill rule, which targets the waiver of California statutory remedies, is exactly the kind
 4   of rule that the Supreme Court has recognized is not preempted by the FAA. See Am.
 5   Express Co. v. Italian Colors Rest., 570 U.S. 228, 236–37 (2013) (stating that the FAA
 6   does not require the enforcement of agreements that “forbid[] the assertion of certain
 7   statutory rights” or “eliminat[e] . . . [the] right to pursue [a] statutory remedy”). Since, as
 8   shown below, the McGill rule does not conflict with the FAA, it is not preempted.
 9                     1.      The McGill Rule is Not Preempted by the FAA Because The
                         Prohibition Against Waiver of the Right to Seek Public Injunctive
10
                         Relief is a Generally Applicable Contract Defense That Triggers
11                       the FAA’s “Savings Clause”
12
           The FAA’s “savings clause” states that arbitration agreements, like other contracts,
13
     “may be invalidated by ‘generally applicable contract defenses, such as fraud, duress, or
14
     unconscionability.’” McGill, 393 P.3d at 94 (quoting Rent-A-Center West, Inc. v. Jackson,
15
     561 U.S. 63, 68 (2010). The prohibition against pre-dispute waivers of the right to seek
16
     public injunctive relief is a generally applicable contract defense that falls squarely within
17
     the FAA’s savings clause. See e.g., McArdle, 2017 WL 4354998, at *4. As Sakkab
18
     explains, a defense is “generally applicable” when it applies “equally to arbitration and
19
     non-arbitration agreements.” Sakkab, 803 F.3d at 432. The McGill rule is one such
20
     generally applicable contract defense because it bars any pre-dispute waiver of the right to
21
     seek public injunctive relief, regardless of whether the waiver appears in an arbitration
22
     agreement. See McArdle, 2017 WL 435998, at *4 (“The McGill rule is a generally-
23
     applicable contract defense.”). Indeed, the McGill court specifically noted that “a provision
24
     in any contract—even a contract that has no arbitration provision—that purports to waive,
25
     in all fora, the statutory right to seek public injunctive relief under the UCL, the CLRA, or
26
     the false advertising law is invalid and unenforceable under California law.” McGill, 393
27
     P.3d at 94.
28
                                       15
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 21 of 30 Page ID #:235


 1         The statute relied upon by the McGill court, California Civil Code § 3513, is applied
 2   to invalidate private waivers of public rights in all sorts of contracts. See, e.g., League of
 3   Residential Neighborhood Advocates v. City of Los Angeles, 486 F.3d 1052, 1057 (9th Cir.
 4   2007) (citing § 3513 as a basis for invalidating a settlement agreement that violated zoning
 5   laws); Coker v. JPMorgan Chase Bank, NA, 364 P.3d 176, 188 (Cal. 2016) (citing § 3513
 6   to invalidate agreement holding borrower responsible for balance of mortgage loan); In re
 7   Marriage of Fell, 64 Cal. Rptr. 2d 522 (Cal. Ct. App. 1997) (citing § 3513 to invalidate
 8   marriage dissolution and settlement agreement); Mary R. v. B. & R. Corp., 196 Cal. Rptr.
 9   871 (Cal. Ct. App. 1983) (citing § 3513 to invalidate a stipulated confidentiality order
10   between a physician and patient he allegedly molested); see also Little v. Auto Stiegler,
11   Inc., 63 P.3d 979, 989 (Cal. 2003) (stating that one “long-standing ground for refusing to
12   enforce a contractual term is that it would force a party to forgo unwaivable public rights”).
13   Thus, the McGill court was clear that a pre-dispute waiver of the right to seek public
14   injunctive relief would not pass muster regardless of whether it was inserted in an
15   arbitration provision or another contract provision. See McGill, 393 P.3d at 94.
16         Accordingly, because the McGill rule applies equally to arbitration and non-
17   arbitration agreements, the McGill rule is a generally applicable contract defense under the
18   FAA and thus is not preempted3.
19                     2.      The McGill Rule Does Not Interfere With the Fundamental
                         Attributes of Arbitration
20
21         Nor does the McGill rule, which simply preserves the right to pursue a public
22   injunctive relief claim in some forum (whether arbitration or court), interfere with the
23   fundamental attributes of arbitration. The FAA does not require “strict enforcement of all
24
25
     3
26    Because numerous courts agree that McGill is a generally applicable contract defense,
     McGovern v. U.S. Bank N.A., No. 18-CV-1794-CAB-LL, 2019 WL 329537, at *9 (S.D.
27
     Cal. Jan. 25, 2019) is an extreme outlier and thus, Defendant’s reliance thereon is
28   unpersuasive.
                                             16
              PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                                    AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 22 of 30 Page ID #:236


 1   terms contained in an arbitration agreement, including terms that are unenforceable under
 2   generally applicable state law;” such a reading would be inconsistent with the savings
 3   clause found in § 2, and indeed would render the savings clause “wholly ineffectual.”
 4   Sakkab, 803 F.3d at 434. Instead, to ensure arbitration agreements are enforced according
 5   to their terms, the FAA preempts generally applicable state contract defenses only when
 6   they “interfere with the fundamental attributes of arbitration,” such as informality, speed,
 7   and cost-effectiveness. Concepcion, 563 U.S. at 344; Sakkab, 803 F.3d at 434; Roberts,
 8   2018 WL 1317346, at *6 (claims for public injunctive relief do not interfere with
 9   fundamental attributes of arbitration).
10         Citibank argues that the McGill rule would effect a fundamental change to the
11   traditional arbitration process by allowing for the remedy of public injunctive relief.
12   Defendant contends that arbitrators typically do not award public injunctive relief because
13   the proceedings necessary to enforce the same are “inherently incompatible with
14   arbitration” and allowing them to do so would “defeat the ‘prime objective’ of ‘streamlined
15   proceedings and expeditious results.’” (Deft. Br. at 16–18.) However, Citibank utterly
16   fails to show how these “procedural complexities,” (Deft. Br. at 18, fn. 6), to the extent
17   they actually exist, interfere with the fundamental attributes of arbitration. The Roberts
18   court already rejected an argument similar to that made by Citibank regarding the
19   “procedural complexities” and pointed out that any “evidence [with respect to a claim for
20   public injunctive relief] will likely be particularly straightforward . . . [and that] crafting a
21   public injunction as relief, assuming Plaintiffs were to prevail, would [not] involve any
22   particular complexities. There is nothing inherently complex that would interfere with
23   fundamental attributes of arbitration should a public injunction claim be sent to
24   arbitration.” 2018 WL 1317346, at *7 (emphasis added).
25         Plus, binding precedent holds that claims for public injunctive relief are suitable for,
26   and can be decided in, arbitration. “[E]ven where a specific remedy has implications for
27   the public at large, it must be arbitrated under the FAA if the parties have agreed to arbitrate
28
                                       17
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 23 of 30 Page ID #:237


 1   it.” Ferguson v. Corinthian Colleges, Inc., 733 F.3d 928, 935 (9th Cir. 2013); accord
 2   Postmates, 2018 WL 4961802, at *8–9. “There is nothing inherently complex that would
 3   interfere with fundamental attributes of arbitration should a public injunction claim be sent
 4   to arbitration.” Roberts, 2018 WL 1317346, at *7.
 5         As a general matter, complexity is no barrier to arbitration. See Sakkab, 803 F.3d at
 6   438 (“[P]otential complexity should not suffice to ward off arbitration where, as here, the
 7   complexity flows from the substance of the claim itself, rather than any procedures
 8   required to adjudicate it (as with class actions).” (quoting Mitsubishi Motors Corp., 473
 9   U.S. at 633). UCL public injunctive relief claims are no more complex than antitrust
10   claims, employment discrimination claims, wage theft claims, and all sorts of other claims
11   that are routinely considered and decided in arbitration. See e.g., Shearson/American
12   Express, Inc. v. McMahon, 482 U.S. 220 (1987) (“Neither the potential complexity of
13   RICO claims, nor the ‘overlap’ between RICO’s civil and criminal provisions, renders
14   [RICO] claims nonarbitrable. Moreover, the public interest in the enforcement of RICO
15   does not preclude submission of such claims to arbitration.”); Mitsubishi Motors Corp.,
16   473 U.S. at 633 (antitrust claims arbitrable); Circuit City Stores, Inc. v. Najd, 294 F.3d
17   1104, 1107 (9th Cir. 2002) (California Fair Employment and Housing Act claims
18   arbitrable); Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 723–24 (9th Cir. 1999) (Lanham
19   Act claims arbitrable); Nghiem v. NEC Electronic, Inc., 25 F.3d 1437 (9th Cir. 1994) (race
20   discrimination and wrongful termination claims arbitrable).        Sakkab considered and
21   rejected Citibank’s argument that public injunctive relief could make arbitration slower or
22   more costly because “the same could be said of any complex or fact-intensive claim.” 803
23   F.3d 438. Such arguments are not only foreclosed by Sakkab, but they represent precisely
24   the kind of hostility to arbitration that the FAA was designed to overcome.
25         Despite Citibank’s arguments to the contrary, arbitrators can and do issue
26   injunctions, despite the need to consider the public interest and notwithstanding the
27   complexity of the substantive claims. See e.g., Biller v. Toyota Motor Co., 668 F.3d 655,
28
                                       18
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 24 of 30 Page ID #:238


 1   666–70 (9th Cir. 2012) (upholding arbitrator’s award of permanent injunction prohibiting
 2   disclosure of confidential information); Saturday Evening Post Co. v. Rumbleseat Press,
 3   Inc., 816 F.2d 1191, 1194 (7th Cir. 1987) (upholding arbitrators’ award of permanent
 4   injunction preventing copyright infringement); Ergobilt, Inc. v. Neutral Posture
 5   Ergonomics, Inc., No. Civ.A.3:97-CV-2548-L, 2002 WL 1489521 (N.D. Tex. July 9, 2002)
 6   (upholding arbitrator’s award of permanent injunction regarding a trademark). Indeed, in
 7   the antitrust context, the Supreme Court has recognized that injunctions are not merely “to
 8   provide public relief, but to serve as well the high purpose of enforcing the antitrust laws.”
 9   California v. Am. Stores Co., 495 U.S. 271, 284 (1990). Yet arbitrators can, and do, issue
10   injunctions in antitrust cases. E.g., Italian Colors, 570 U.S. at 238-239 (antitrust claims
11   arbitrable); Am. Cent. E. Tex. Gas Co. v. Union Pac. Res. Grp., Inc., 93 F. App’x 1, 11 (5th
12   Cir. 2004) (confirming arbitral award that included broad injunctive relief under antitrust
13   statutes). In sum, while Citibank chose to exclude public injunctive relief from arbitrable
14   claims under its Account Agreement, no provision of California or federal law erects any
15   legal barrier to arbitrating such claims under California’s consumer protection statutes, and
16   the alleged complexity of such cases is no basis for finding preemption.
17         Lastly, Citibank relies upon the recent United States Supreme Court’s decision in
18   Epic Systems for the proposition that the McGill rule would offend the preservation of the
19   “traditional arbitration process.” (Deft. Br. at 16–17.) See Epic Sys. Corp. v. Lewis, 138 S.
20   Ct. 1612 (2018). However, Epic did not alter the well-established FAA preemption
21   analysis applied by Roberts and the Ninth Circuit in Sakkab.
22         Plaintiffs in Epic argued that the FAA’s savings clause permits courts not to enforce
23   an arbitration agreement that includes a class action waiver, because such a waiver violates
24   the National Labor Relations Act (“NLRA”). The Supreme Court rejected plaintiffs’
25   characterization of the NLRA and concluded that plaintiffs’ challenge to the individualized
26   nature of arbitration proceedings interfered with one of arbitration’s fundamental
27   attributes, which is its “traditionally individualized and informal nature.” Epic, 138 S. Ct.
28
                                       19
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 25 of 30 Page ID #:239


 1   1612, 1622. In other words, Epic simply reaffirmed the traditional FAA preemption
 2   analysis that “courts may not allow a contract defense to reshape traditional individualized
 3   arbitration.” Id. at 1623.
 4         Thus, both the Ninth Circuit’s decision in Sakkab, and the Court’s decision in
 5   Roberts are consistent with the Supreme Court’s holding in Epic. In Sakkab, the Ninth
 6   Circuit concluded that a rule prohibiting waiver of PAGA claims did not interfere with the
 7   fundamental attributes of arbitration because with PAGA claims, unlike with class actions,
 8   the parties are free to select informal arbitration procedures. 803 F.3d at 435. Likewise, the
 9   Roberts Court, relying on Sakkab, concluded that claims for public injunctive relief do not
10   interfere with the fundamental attributes of arbitration because parties are free to adopt the
11   informal procedures available in arbitration to arbitrate such claims. Roberts, 2018 WL
12   1317346, at *6. Further, the Ninth Circuit acknowledged that PAGA claims can be
13   complex, but unlike class actions, any complexity “flows from the substance of the claim
14   itself, rather than any procedures required to adjudicate it (as with class actions).” Sakkab,
15   803 F.3d at 438 (emphasis added). The Roberts Court, relying once again on Sakkab,
16   concluded that claims for public injunctive relief, like PAGA claims, are also not
17   necessarily procedurally complex like a class action. Roberts, 2018 WL 1317346, at *7.
18   The analyses of the Court in Roberts and the Ninth Circuit in Sakkab stating that arbitrating
19   claims for public injunctive relief and PAGA claims, respectively, do not require any
20   procedures that fundamentally interfere with the attributes of arbitration, is entirely
21   consistent with Epic.
22         Thus, Defendant’s attempt to liken public injunctive relief to class arbitration as
23   articulated in Epic for its argument that the McGill rule interferes with the fundamental
24   attributes of arbitration fails. (Deft. Br. at 17.) Public injunctive proceedings share none of
25   the complexities and expenses of class action proceedings, which the Supreme Court
26   concluded would interfere with the fundamental attributes of arbitration. See Concepcion,
27   563 U.S. at 348-51. This is because claims for public injunctive relief do not require any
28
                                       20
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 26 of 30 Page ID #:240


 1   of the formal Rule 23 procedures (e.g., class certification, notice, and opt-out rights).
 2   McGill, 393 P.3d at 96-97; cf. Concepcion, 563 U.S. at 348-50 (finding that class-wide
 3   arbitration would implicate formal Rule 23 procedures that would “sacrifice[] the principal
 4   advantage of arbitration—its informality”; required protection of the due process rights of
 5   absent parties who would be bound by a judgment; and increased risks to defendants). Nor
 6   do claims for public injunctive relief implicate the due process rights of absent individuals.
 7   Finally, Citibank does not argue, nor could it, that arbitration of public injunctive relief
 8   would increase any risks to defendants.
 9         Accordingly, the McGill rule does not interfere with the fundamental attributes of
10   arbitration and cannot be preempted on that basis.
11                   3.    The McGill Rule Does Not Effectively Disfavor Arbitration
           Moreover, the McGill rule does not effectively disfavor arbitration because it
12
     expresses no preference regarding whether claims for public injunctive relief are litigated
13
     or arbitrated; it prohibits only the complete waiver of public injunctive relief. See McArdle,
14
     2017 WL 4354998, at *3 (“The McGill rule is a generally-applicable contract defense.”);
15
     see also Blair, 2017 WL 4805577, at *4 (declaring the McGill rule is not preempted
16
     because it permits parties to “compel public injunctive relief claims to arbitration”). A
17
     state rule interferes with arbitration when it prohibits the arbitration of a particular type of
18
     claim. See Concepcion, 563 U.S. at 341; see also Marmet Health Care Ctr., Inc. v. Brown,
19
     565 U.S. 530, 532–33 (2012); Sakkab, 803 F.3d at 434 (stating that since the Iskanian rule
20
     “expresse[d] no preference regarding whether individual PAGA claims are litigated or
21
     arbitrated,” and merely provided that such claims “may not be waived outright,” it was not
22
     hostile to arbitration). Like the Iskanian rule, the McGill rule does not diminish the parties’
23
     freedom to agree to resolve claims for public injunctive relief in arbitration. See McGill,
24
     393 P.3d at 97–98. Indeed, the Ninth Circuit has determined that claims for public
25
     injunctive relief can be pursued in arbitration. See Ferguson, 733 F.3d at 937; see also Lee
26
     v. Postmates, Inc., No. 18-cv-03421-JCS, 2018 WL 4961802, at *8–9 (N.D. Cal. Oct. 15,
27
28
                                       21
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 27 of 30 Page ID #:241


 1   2018) (finding that an agreement that permitted arbitration of claims for public injunctive
 2   relief was not invalid under McGill). McGill is completely consistent with this precedent.
 3         Since Citibank chose to expressly prohibit public injunctive relief in the arbitration
 4   forum too, that fact does away with Citibank’s preemption argument.
 5                    4.     The McGill Rule is in Accord With the United States
                        Supreme Court’s Decision in Italian Colors
 6
           Lastly, Citibank erroneously argues that McGill’s own preemption analysis is
 7
     incorrect because it misapplies the Supreme Court’s decision in Italian Colors, which held
 8
     that the “effective vindication” doctrine does not apply to state law claims. See Italian
 9
     Colors, 570 U.S. at 235. Under the “effective vindication” doctrine, courts may invalidate
10
     arbitration agreements that operate as a waiver of federal statutory rights. Id. Citibank’s
11
     argument misconstrues McGill, which relied on and is consistent with Italian Colors, not
12
     the effective vindication doctrine. Italian Colors recognized a distinction between barriers
13
     that make it impractical to pursue certain claims, and barriers (like Citibank’s account
14
     agreement here) that would completely eliminate a party’s right to pursue claims at all. See
15
     Italian Colors, 570 U.S. at 236. While an arbitration agreement and class action waiver
16
     that made pursuit of certain statutory remedies impracticable were enforceable, this was
17
     because they did not constitute a “prospective waiver of a party’s right to pursue statutory
18
     remedies.” Id. at 235 (citing Mitsubishi Motors, 473 U.S. at 637 n. 19) (emphasis in
19
     original). But the Supreme Court opined that “an arbitration agreement forbidding the
20
     assertion of certain statutory rights” might be different. Id. at 236 (emphasis added). The
21
     McGill rule addresses exactly such an agreement.
22
           In any event, it does not matter whether the McGill court’s own preemption analysis
23
     is correct. Sakkab, which is binding, sets forth the applicable standard for preemption. As
24
     demonstrated above, McGill complies with that standard. Accordingly, Citibank’s waiver
25
     of the right to seek public injunctive relief in any forum is therefore unenforceable.
26
              D.     A Stay Should Be Denied
27
28
                                       22
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 28 of 30 Page ID #:242


 1          Citibank also requests that the Court stay the action pending the completion of
 2   Plaintiff’s individual arbitration proceeding. However, because Plaintiff’s claims are not
 3   subject to arbitration because the Arb. Clause is unenforceable for all of the reasons stated
 4   above, Defendant’s request is moot. See Whole Space Indus., Ltd. v. Lewis Hyman, Inc.,
 5   No. CV 10-731 PSG (JCX), 2010 WL 11549574, at *2 (C.D. Cal. Aug. 2, 2010) (“By its
 6   terms, Section 3 of the Federal Arbitration Act provides only for the stay of an action
 7   pending arbitration of arbitral claims.”).     In the unlikely event the Court compels
 8   arbitration, Plaintiff respectfully requests that the Court exercise its discretion to dismiss
 9   the case, rather than to stay it, so as to allow for an immediate appeal of this issue. See
10   Sparling v. Hoffman Constr. Co., 864 F.2d 635, 637–38 (9th Cir. 1988); Farrow v. Fujitsu
11   Am., Inc., 37 F. Supp. 3d 1115, 1126 (N.D. Cal. 2014) (“When arbitration is mandatory,
12   courts have discretion to stay the case under 9 U.S.C. § 3 or dismiss the litigation
13   entirely.”).
14 IV.      CONCLUSION
15          For the foregoing reasons, Plaintiff respectfully requests that the Court deny
16   Citibank’s motion to compel arbitration and stay the action in its entirety.
17
18      Dated: May 10, 2019
                                               CARLSON LYNCH LLP
19
20                                             /s/ Todd D. Carpenter
                                               Todd D. Carpenter (CA 234464)
21                                                 tcarpenter@carlsonlynch.com
                                               Brittany C. Casola (CA 306561)
22                                                 bcasola@carlsonlynch.com
                                               1350 Columbia St., Ste. 603
23                                             San Diego, California 92101
                                               Telephone: 619.762.1900
24                                             Facsimile: 619.756.6991
25                                  Jeffrey D. Kaliel (CA Bar No. 238293)
                                       jkaliel@kalielpllc.com
26                                  Sophia Goren Gold (CA Bar No. 307971)
                                       sgold@kalielpllc.com
27                                  KALIEL PLLC
                                    1875 Connecticut Ave., NW, 10th Floor
28                                  Washington, D.C. 20009
                                       23
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 29 of 30 Page ID #:243


 1                                      Telephone: (202) 350-4783
 2                                      Attorneys for Plaintiff
                                        and the Putative Class
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     24
           PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
     IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                            AND STAY ACTION
 Case 8:19-cv-00264-JVS-ADS Document 14 Filed 05/10/19 Page 30 of 30 Page ID #:244


 1                               CERTIFICATE OF SERVICE
 2         The undersigned certifies that on May 10, 2019, a true and correct copy of the
 3   following documents were electronically filed and served on all counsel of record who are
 4   deemed to have consented to electronic service via the Court’s CM-ECF system:
 5
 6         PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN
                        OPPOSITION TO CITIBANK, N.A.’S
 7
              MOTION TO COMPEL ARBITRATION AND STAY ACTION
 8
 9         Pursuant to the CM-ECF system, registration as a CM-EC user constitutes consent
10   to electronic service through the Court’s transmission facilities. Any other counsel of
11   record will be served by electronic mail and U.S. mail.
12
13   Dated: May 10, 2019                          CARLSON LYNCH LLP
14
15                                                By: /s/ Todd D. Carpenter
16                                                Todd D. Carpenter
17
18
19
20
21
22
23
24
25
26
27
28
             PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
       IN OPPOSITION TO CITIBANK, N.A.’S MOTION TO COMPEL ARBITRATION
                              AND STAY ACTION
